                                          Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 1 of 24




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         GAMEVICE, INC.,
                                  10                                                        Case No. 18-cv-01942-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER GRANTING IN PART AND
                                  12                                                        DENYING IN PART MOTION FOR
Northern District of California
 United States District Court




                                         NINTENDO CO., LTD., et al.,                        SUMMARY JUDGMENT AND
                                  13                                                        GRANTING IN PART AND DENYING
                                                        Defendants.                         IN PART MOTIONS TO EXCLUDE
                                  14                                                        EXPERT TESTIMONY
                                  15

                                  16                                         I. INTRODUCTION
                                  17          Plaintiff and counter-defendant Gamevice, Inc. (“Gamevice”) is a designer and
                                  18   manufacturer of attachable handheld controllers for use with mobile phones and tablets. Defendant
                                  19   and counter-claimant Nintendo of America, Inc. (“Nintendo”) similarly develops gaming
                                  20   technology, including video game controllers and consoles. In March 2018, Gamevice sued
                                  21   Nintendo for alleged infringement of two of Gamevice’s patents. In response, Nintendo
                                  22   counterclaimed, alleging Gamevice infringed three of its own patents.
                                  23          Specifically, Nintendo accuses Gamevice of selling accessories for smart phones and
                                  24   tablets that infringe U.S. Patent Nos. 7,193,165 (“‘165 Patent”), 8,702,514 (“‘514 Patent”), and,
                                  25   9,700,806 (“‘806 Patent”). The ’165 Patent claims, inter alia, a shoulder button for a game
                                  26   controller. The ’514 Patent claims a combination of a game controller and attachable display
                                  27   device. Finally, the ’806 Patent claims a game controller that connects to a separate “electronic
                                  28   device” and provides additional controls for that device.
                                          Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 2 of 24




                                   1           Gamevice now moves for summary judgment that it does not infringe Nintendo’s patents,

                                   2   or alternatively that the patents are invalid. Both parties also move to exclude the testimony of one

                                   3   of the other’s experts. Pursuant to Civil Local Rule 7-1(b) and the court’s prior order, ECF No.

                                   4   147, the motions will be decided without oral argument. For the reasons set forth below,

                                   5   Gamevice’s motion for summary judgment is granted in part and denied in part, Nintendo’s

                                   6   motion to exclude expert testimony is denied, and Gamevice’s motion to exclude expert testimony

                                   7   is granted.

                                   8                            II. MOTION FOR SUMMARY JUDGMENT

                                   9       A. Legal Standard

                                  10           The purpose of summary judgment “is to isolate and dispose of factually unsupported

                                  11   claims or defenses.” Celotex v. Catrett, 477 U.S. 317, 323-24 (1986). Summary judgment is

                                  12   therefore proper where the pleadings, discovery, and affidavits demonstrate that there is “no
Northern District of California
 United States District Court




                                  13   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  14   law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of the

                                  15   case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is

                                  16   genuine if there is sufficient evidence for a reasonable jury to return a verdict for the non-moving

                                  17   party. Id.

                                  18           The party moving for summary judgment bears the initial burden of identifying those

                                  19   portions of the pleadings, discovery, and affidavits which demonstrate the absence of a genuine

                                  20   issue of material fact. Celotex, 477 U.S. at 323. Where the moving party will have the burden of

                                  21   proof on an issue at trial, it must affirmatively demonstrate that no reasonable trier of fact could

                                  22   find other than for the moving party. In contrast, on an issue for which the opposing party will

                                  23   have the burden of proof at trial, the moving party need only point out “that there is an absence of

                                  24   evidence to support the nonmoving party’s case.” Id. at 325.

                                  25           Once the moving party meets its initial burden, the non-moving party must go beyond the

                                  26   pleadings and, by its own affidavits or discovery, set forth specific facts showing that there is a

                                  27   genuine issue for trial. Only disputes over material facts matter. “Factual disputes that are

                                  28                                                                                                    ORDER
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                          2
                                          Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 3 of 24




                                   1   irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. The court must draw all

                                   2   justifiable inferences in favor of the non-moving party, including questions of credibility and of

                                   3   the weight to be accorded particular evidence. Id. at 255. It is not the task of the court to scour the

                                   4   record in search of a genuine issue of triable fact. Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir.

                                   5   1996). The non-moving party has the burden of identifying, with reasonable particularity, the

                                   6   evidence that precludes summary judgment. Id. If the nonmoving party fails to make this showing,

                                   7   “the moving party is entitled to a judgment as a matter of law.” Celotex, 477 U.S. at 322.

                                   8      B. Discussion

                                   9          As a threshold matter, Nintendo accuses Gamevice of attempting to raise arguments that it

                                  10   waived by not raising them at claim construction. Nintendo is correct that terms not construed at

                                  11   claim construction should be given their plain and ordinary meaning at summary judgment and

                                  12   trial, and “that it can be error to engage in hypertechnical refinements of the meaning of claims
Northern District of California
 United States District Court




                                  13   following claim construction to support a grant of summary judgment.” Apple, Inc. v. Samsung

                                  14   Elecs. Co., No. 12-cv-00630, 2014 WL 252045, at *4 (N.D. Cal. Jan. 21, 2014) (citing AFG

                                  15   Industries, Inc. v. Cardinal IG Co., 375 F.3d 1367 (Fed. Cir. 2004)). The Northern District’s Local

                                  16   Rules set out a claim construction process by which parties are required to prioritize the number of

                                  17   terms they request the court construe. “The local rules and this Court did not set out a particular

                                  18   process for resolving claim construction disputes only to let the parties make additional arguments

                                  19   at the summary judgment phase untethered to those carefully structured rules.” Id.

                                  20          That said, while claim construction must not be reopened, the present disputes will be

                                  21   considered “as ‘part of the infringement analysis, not part of the claim construction.’” Id. (quoting

                                  22   Thorner v. Sony Computer Entertainment Am., LLC, 669 F.3d 1362, 1369 (Fed. Cir. 2012)).

                                  23   “[T]he Court will view the parties’ disputes through the lens of [what] a reasonable jury, armed

                                  24   with the Court’s claim construction as to certain terms and an instruction that the plain and

                                  25   ordinary meaning controls as to others,” id. at *5, could conclude.

                                  26      1. ‘165 Patent

                                  27          Gamevice seeks summary judgment that it does not infringe upon Claims 1 and 8 of the

                                  28                                                                                                    ORDER
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          3
                                          Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 4 of 24




                                   1   ‘165 Patent, or alternatively that the claims are invalid as anticipated by the Sega Saturn Controller

                                   2   and for failure to meet the requirements of 35 U.S.C. §§ 112, 101. Claim 1 reads:

                                   3                  An operation device for game machine, comprising:
                                                      a housing; and
                                   4                  a pair of operating means placed at symmetrical positions with respect
                                                      to a center of said housing in a horizontal direction on an upper side
                                   5                  surface of said housing, wherein
                                                      each of said operating means includes
                                   6                  a keytop,
                                                      a switch portion provided at a position corresponding to one end of
                                   7                  said keytop nearer to said center,
                                                      a pivot portion provided at an other end of said keytop,
                                   8                  and an elastic body for elastically pushing said keytop toward a state
                                                      that said switch portion is not actuated, wherein,
                                   9                  when said keytop is depressed against an elastic force provided by said
                                                      elastic body, said other end of said keytop is rotated about said pivot
                                  10                  portion to actuate said switch portion.
                                  11
                                       See ‘165 Patent, ECF No. 19-3, 19:44–62.
                                  12
Northern District of California




                                              The limitations of Claim 8 are identical to the limitations of Claim 1, but the preamble of
 United States District Court




                                  13
                                       Claim 8 lists “a hand-held game machine” instead of “an operation device for game machine.” Id.
                                  14
                                       at 20:22.
                                  15
                                          a. Infringement
                                  16
                                              Patent infringement must be proven by a preponderance of the evidence. See Siemens
                                  17
                                       Medical Solutions USA, Inc. v. Saint–Gobain Ceramics & Plastics, Inc., 637 F.3d 1269, 1279
                                  18
                                       (Fed. Cir. 2011). At summary judgment, the parties’ infringement disputes center on whether
                                  19
                                       Gamevice products “literally infringe” upon Nintendo’s patents. “Literal infringement requires the
                                  20
                                       patentee to prove that the accused device contains each limitation of the asserted claim(s).” Bayer
                                  21
                                       AG v. Elan Pharm. Research Corp., 212 F.3d 1241, 1247 (Fed. Cir. 2000). “If any claim limitation
                                  22
                                       is absent from the accused device, there is no literal infringement as a matter of law.” Id.
                                  23
                                       “Infringement, whether literal or under the doctrine of equivalents, is a question of fact.” Akzo
                                  24
                                       Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334, 1339 (Fed. Cir. 2016). “As such, it is
                                  25
                                       amenable to summary judgment when no reasonable factfinder could find that the accused product
                                  26
                                       contains every claim limitation or its equivalent.” Id.
                                  27

                                  28                                                                                                   ORDER
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                         4
                                          Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 5 of 24




                                   1          The accused products are gaming controllers which can be attached to smartphones. Each

                                   2   controller is comprised of left and right “control units,” which are connected by a “flex-bridge.”

                                   3   Each control unit is an “injection-molded plastic shell” which covers or protects several electrical

                                   4   components. The flex-bridge connects the control units and covers or protects an electrical cable

                                   5   connecting them. Each control unit has two buttons: one closer to the user (“L1” and “R1”) and

                                   6   one further away (“L2” and “R2”).

                                   7          Gamevice first argues the accused products do not meet the “a housing” limitation of

                                   8   Claims 1 and 8 because they are comprised of multiple “housings.” In Gamevice’s view, each

                                   9   control unit is its own housing. In Nintendo’s view, the two control units and flex-bridge together

                                  10   comprise a single housing. At claim construction, Gamevice’s proposed construction of

                                  11   “housing”— “a rigid casing that encloses and protects an electrical and/or mechanical

                                  12   mechanism”—was rejected in favor of Nintendo’s: “component that covers or protects.” At
Northern District of California
 United States District Court




                                  13   summary judgment, the only additional evidence to which Gamevice points is U.S. Patent No.

                                  14   6,512,511 (“Willner”), which was issued two years prior to the ‘165 Patent’s asserted date. Cf.

                                  15   Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996) (“[A] court in its

                                  16   discretion may admit and rely on prior art proffered by one of the parties, whether or not cited in

                                  17   the specification or the file history. This prior art can often help to demonstrate how a disputed

                                  18   term is used by those skilled in the art.”). Willner refers to two components similar to the control

                                  19   units here as a “pair of housings.” Nintendo’s expert refers to the two control units together with

                                  20   the flex-bridge as a single housing.

                                  21          Comparing these two pieces of evidence demonstrates a genuine dispute as to whether the

                                  22   control units are separate “housings.” On the one hand, Willner demonstrates that in a similar

                                  23   context, left and right control units were viewed as a “pair” of housings by a person skilled in the

                                  24   art (“POSITA”). On the other, as per Nintendo’s expert testimony—Gamevice’s Daubert motion

                                  25   does not attack this expert’s testimony—at least one POSITA viewed the control units and flexi-

                                  26   bridge as comprising one housing. Gamevice does not seem to argue the expert’s position is

                                  27   unreasonable, only that it is wrong. Thus, a genuine dispute exists.

                                  28                                                                                                   ORDER
                                                                                                                  CASE NO.   18-cv-01942-RS
                                                                                         5
                                           Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 6 of 24




                                   1          Gamevice’s second argument—that its accused products do not consist of “a pair of

                                   2   operating means placed at symmetrical positions…on an upper side surface of said housing”—is

                                   3   similarly unavailing. Given the limitation’s disclosure of a “pair” of operating means placed on a

                                   4   single “upper side surface,” the limitation is only met if the L1/R1 and L2/R2 buttons are

                                   5   considered to be on the same “surface.” They are only on the same surface if they are part of the

                                   6   same housing. As discussed above, conflicting testimony exists as to that question. Thus, it cannot

                                   7   be said as a matter of law that the accused products do not infringe upon the ‘165 Patent.

                                   8       b. Invalidity

                                   9          Gamevice’s first argument as to why Claims 1 and 8 of the ‘165 Patent are invalid is that

                                  10   they are anticipated by the Saga Saturn Controller. A claim may be invalid as anticipated by prior

                                  11   art. See 35 U.S.C. § 102. “To anticipate a claim, a single prior art reference must expressly or

                                  12   inherently disclose each claim limitation.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323,
Northern District of California
 United States District Court




                                  13   1334 (Fed. Cir. 2008). Anticipation is a question of fact. See Finnigan Corp. v. Int’l Trade

                                  14   Comm’n, 180 F.3d 1354, 1362 (Fed. Cir. 1999).1

                                  15          Genuine disputes of material fact exist as to whether the Saga Saturn Controller discloses

                                  16   every limitation in Claims 1 and 8 of the ‘165 Patent. For example, both claims recite a keytop

                                  17   with a “switch portion” and a “pivot portion provided at an other end of said keytop.” See ‘165

                                  18   Patent at 19:52–54. The final limitation of each claim provides, in relevant part, “said other end of

                                  19   said keytop is rotated about said pivot portion to actuate said switch portion.” See id. at 19:59–62.

                                  20   The parties agree that whether the Saga Saturn Controller discloses that final limitation depends

                                  21   on which end of keytop—the switch portion or the pivot portion—is the “said other end” in the

                                  22   final limitation. The parties have provided evidence demonstrating a genuine dispute as to this

                                  23   question. The evidence shows a reasonable juror could find “said other end” to be the pivot

                                  24   portion (as says Gamevice) or the switch portion (as says Nintendo) of the keytop. For example,

                                  25
                                       1
                                  26     Nintendo contends the Saga Saturn Controller is not prior art because the only testimony as to
                                       that fact is inadmissible. While this threshold objection is noted, as discussed below, Gamevice’s
                                  27   anticipation argument does not succeed on its merits regardless.

                                  28                                                                                                   ORDER
                                                                                                                  CASE NO.   18-cv-01942-RS
                                                                                         6
                                            Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 7 of 24




                                   1   another one of the limitations refers to the “pivot portion” being at “said other end” of the keytop.

                                   2   For “other end” to be used consistently throughout the claim, says Gamevice, it must always refer

                                   3   to the pivot portion.2 On the other hand, Nintendo provides a declaration by one of its experts3

                                   4   demonstrating why the plain and ordinary meaning of “said other end” must be the switch portion,

                                   5   in light of the claims, specification, and extrinsic evidence, else the ‘165 Patent would not recite

                                   6   any improvement over prior art. There thus exists a genuine dispute as to this material fact.

                                   7            In another example, Nintendo’s expert interprets the final limitation to require orbital

                                   8   rotation, as opposed to spinning rotation, about the yaw axis, as opposed to the pitch axis. The

                                   9   parties agree that, if Nintendo’s expert is correct, the Saga Saturn Controller does not disclose this

                                  10   final limitation. In fact, says Nintendo’s expert, this specific method of rotation is precisely the

                                  11   advancement the ‘165 Patent made over prior art. Gamevice obviously disagrees and presents

                                  12   conflicting factual evidence via the claims and specification. This conflict demonstrates another
Northern District of California
 United States District Court




                                  13   genuine dispute as to the same material fact: whether the Saga Saturn Controller embodies the

                                  14   final limitation.

                                  15            Gamevice’s three arguments as to why Nintendo’s position is incorrect as a matter of law

                                  16   are each unavailing. First, Gamevice accuses Nintendo of presenting waived claim construction

                                  17   arguments via its expert’s interpretation of the final limitation. However, Nintendo’s arguments

                                  18   are aimed at how a reasonable juror would interpret the limitation, see Apple v. Samsung, 2014

                                  19   WL 252045, at *4–5, which is appropriate at summary judgment and in fact precisely what

                                  20   Gamevice does in other places. Second, Gamevice says Nintendo’s argument is nonsensical if the

                                  21   “said other end” is the pivot portion—but that is not a given, as discussed above. Third, Gamevice

                                  22   accuses Nintendo of impermissibly importing parts of the specification into the claims—but again,

                                  23   at the summary judgment stage, the question is not whether principles of claim construction are

                                  24
                                       2
                                  25    On this point, Nintendo accuses Gamevice of supplying only attorney argument, and in fact
                                       making arguments waived at claim construction. However, as Nintendo is not moving for
                                  26   summary judgment, this matter need not be resolved.
                                       3
                                  27       Unless otherwise noted, neither party moves to exclude the expert opinions discussed.

                                  28                                                                                                       ORDER
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          7
                                          Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 8 of 24




                                   1   followed, but how a reasonable juror would read the claims, regardless of how that meaning is

                                   2   derived. Thus, genuine disputes of material fact exist as to whether the Saga Saturn Controller

                                   3   encompassed every limitation in these claims. As anticipation is a question of fact, summary

                                   4   judgment is not appropriate.

                                   5          Finally, Gamevice offers a few sentences as to why Claims 1 and 8 of the ‘165 Patent are

                                   6   invalid under 35 U.S.C. §§ 101, 112 because they fail to meet the definiteness requirement, the

                                   7   requirement that the claims set forth what the applicant regards as his invention, the enablement

                                   8   requirement, and/or the utility requirement. Each of these arguments, however, is premised on

                                   9   “said other end” in the final limitation referring to the “pivot portion” as a matter of law. As

                                  10   discussed above, a genuine dispute exists as to whether that is the case. For this reason, none of

                                  11   Gamevice’s invalidity arguments as to the ‘165 Patent can prevail at summary judgment.

                                  12      2. ‘514 Patent
Northern District of California
 United States District Court




                                  13          Gamevice seeks summary judgment that it does not infringe upon Claims 1–2 and 7–8 of

                                  14   the ‘514 Patent, or alternatively that Claims 1, 2, and 8 are invalid as anticipated by prior art.

                                  15   Claim 1 reads:

                                  16                    A controller system comprising a device and an additional device
                                                        which is configured to be attachable to and detachable from the
                                  17                    device, wherein:
                                                        The device comprises:
                                  18                    A generally plate-shaped housing; and
                                                        A display section provided on a front side of the housing;
                                  19                    And the additional device comprises:
                                                        An operation section;
                                  20                    A bar-shaped first grip portion; and
                                                        A support portion configured to detachably support the device so that
                                  21                    a screen of the display section is in a generally vertical direction when
                                                        the first grip portion is in a vertical direction.
                                  22

                                  23   See ‘514 Patent, ECF No. 19-2, at 66:42–55.

                                  24          Claim 2 depends on Claim 1 and further comprises “a bar-shaped second grip portion

                                  25   which is in a direction generally parallel to the first grip potion, wherein the operation section is

                                  26   operable with a finger of a hand holding one of the first group portion and the second grip

                                  27   portion.” Id. at 66:56–62. Claim 7 depends on Claim 1 and specifies “the device further comprises

                                  28                                                                                                        ORDER
                                                                                                                     CASE NO.   18-cv-01942-RS
                                                                                           8
                                          Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 9 of 24




                                   1   an inertia sensor disposed inside the housing.” Id. at 67:21–23. Claim 8 depends on Claim 1 and

                                   2   specifies “the screen of the display section is 5 inches or larger.” Id. at 67:24–25.

                                   3       a. Infringement

                                   4           At claim construction, “bar-shaped first grip potion” and “bar-shaped second grip portion”

                                   5   were construed as “pillar-like portion[s] capable of being held.” Nintendo argued no construction

                                   6   of the terms was necessary, but as Nintendo acted as its own lexicographer, Gamevice’s proposed

                                   7   construction was thus adopted. Gamevice contends its accused products do not meet this “pillar-

                                   8   like” construction, either literally or under the doctrine of equivalents. Either form of infringement

                                   9   is a question of fact. Akzo, 811 F.3d at 1339.

                                  10           Whether the accused products literally embody a “pillar-like portion capable of being held”

                                  11   is a disputed factual issue. Nintendo proffers an expert opinion that the limitation is embodied by

                                  12   the accused products. Gamevice makes the conclusory statement that this expert opinion
Northern District of California
 United States District Court




                                  13   “accus[es] grip-shapes that no reasonable jury could conclude are ‘pillar-like,’” see Gamevice

                                  14   Reply in Support of Combined Motion, ECF No. 170, at 8, but it does not offer any support for

                                  15   drawing this conclusion as a matter of law. In fact, it concedes that whether the accused products

                                  16   have “pillar-like” grips is “readily observable and not technical in nature,” i.e., a factual issue. As

                                  17   this issue is disputed, it must be left to a factfinder.

                                  18           Whether the accused products embody the limitation under the doctrine of equivalents is

                                  19   again a disputed factual issue. Under the doctrine of equivalents, “a product or process that does

                                  20   not literally infringe...the express terms of a patent claim may nonetheless be found to infringe if

                                  21   there is ‘equivalence’ between the elements of the accused product or process and the claimed

                                  22   elements of the patented invention.” Werner–Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S.

                                  23   17, 21 (1997). “[A]n element in the accused product is equivalent to a claim limitation if it

                                  24   performs substantially the same function in substantially the same way to obtain substantially the

                                  25   same result.” Voda v. Cordis Corp., 536 F.3d 1311, 1326 (Fed. Cir. 2008) (emphases added). The

                                  26   inquiry is a factual one, and summary judgment can thus only be granted if no reasonable

                                  27   factfinder could find equivalence. Werner–Jenkinson, 520 U.S. at 38–39.

                                  28                                                                                                     ORDER
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                            9
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 10 of 24




                                   1          Nintendo’s expert applied the function-way-result test to the accused products and

                                   2   determined the ‘514 Patent is infringed under the doctrine. Gamevice does not attempt to apply the

                                   3   test itself, or offer any expert who does so, but rather argues that accepting the Nintendo expert’s

                                   4   application would vitiate the “pillar-like” construction. Vitiation is “a legal determination that ‘the

                                   5   evidence is such that no reasonable jury could determine two elements to be equivalent.’” Deere &

                                   6   Co. v. Bush Hog, LLC, 703 F.3d 1349, 1356 (Fed. Cir. 2012) (quoting Werner-Jenkinson, 520

                                   7   U.S. at 39 n.8).

                                   8          What Gamevice offers, however, is not a legal determination but a factual one. Gamevice’s

                                   9   argument seems to be premised on the fact that Nintendo’s construction of “bar-shaped” was

                                  10   rejected at claim construction on the grounds that Nintendo acted as its own lexicographer and

                                  11   narrowly defined the term as “pillar-like.” Nintendo should not, says Gamevice, now be permitted

                                  12   to recapture territory it lost at claim construction. However, Nintendo is not arguing that the
Northern District of California
 United States District Court




                                  13   accused products have something equivalent to “bar-shaped” grip portions under its prior

                                  14   proffered construction of the term. Rather, its expert testified that the “vertical, elongated grip

                                  15   portion[s],” Gamevice Dispositive and Daubert Motion, ECF No. 151, at 42 (“Gamevice

                                  16   Motion”), of the accused products are indeed equivalent to “pillar-like” grips. This is another

                                  17   factual dispute, not appropriate for summary judgment. Thus, it cannot be said as a matter of law

                                  18   that the accused products do not infringe upon the ‘514 Patent.

                                  19      b. Invalidity

                                  20          Gamevice argues Claims 1 and 2 of the ‘514 Patent are invalid as anticipated by U.S.

                                  21   Patent Publication No. 2008/0076559 (“Richardson”), and Claims 1, 2, and 8 are invalid as

                                  22   anticipated by Willner. Richardson claimed a “Detachable Controller for [a] Handheld Electronic

                                  23   Device.” Willner claimed a “Hand Grippable Combined Keyboard and Game Controller System.”

                                  24          The only evidence proffered by Nintendo to demonstrate that neither Richardson nor

                                  25   Willner discloses a “generally plate-shaped housing,” one of the limitations of each claim, is a

                                  26   rebuttal expert report. Gamevice argues the report should be stricken given Nintendo’s alleged

                                  27   discovery misconduct. In particular, on November 1, 2018, Gamevice served its Invalidity

                                  28                                                                                                     ORDER
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                         10
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 11 of 24




                                   1   Contentions, which asserted Claim 1 of the ‘514 Patent was anticipated by Willner and

                                   2   Richardson. On May 24, 2019, Gamevice served a set of interrogatories, including one which

                                   3   asked Nintendo to “explain all factual and legal bases for each contention by [Nintendo] that” each

                                   4   prior art reference does not anticipate and thus “invalidate the asserted claims.” See Gamevice

                                   5   Motion at 25. Nintendo objected to the interrogatory as prematurely calling for an expert report,

                                   6   but nevertheless responded substantively. It did not identify any limitations in Claim 1 as missing

                                   7   from Richardson, nor did it identify any limitations in Claims 1 or 2 as missing from Willner. It

                                   8   did reserve its right to argue that Gamevice had not carried its burden of proof as to any specific

                                   9   limitation. Nintendo once supplemented its response to this interrogatory, but it again did not

                                  10   discuss Willner or Richardson. In December 2019, Gamevice served its expert report explaining in

                                  11   detail its invalidity arguments for the first time. In February 2020, Nintendo served its rebuttal

                                  12   expert report substantively contesting Gamevice’s invalidity contentions.
Northern District of California
 United States District Court




                                  13          Gamevice seeks to exclude the portions of the rebuttal report discussing these substantive

                                  14   contentions under Rules 26 and 37. See Fed. R. Civ. P. 26(e)(1) (imposing a continuing duty to

                                  15   “supplement or correct…disclosure[s] or response[s] in a timely manner if the party learns that in

                                  16   some material respect the disclosure or response is incomplete or incorrect, and if the additional or

                                  17   corrective information has not otherwise been made known to the other parties”); Fed R. Civ. P.

                                  18   37(c)(1) (excluding evidence which was not disclosed as required by Rule 26, “unless the failure

                                  19   was substantially justified or is harmless”). Rule 37 “gives teeth to Rule 26’s disclosure

                                  20   requirements by forbidding the use at trial of any information that is not properly

                                  21   disclosed.” Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 827 (9th Cir. 2011)

                                  22   (internal citation and quotations omitted). Once non-compliance is shown, the burden is on the

                                  23   party who failed to comply to demonstrate that it meets one of the two exceptions to mandatory

                                  24   sanctions. See Oracle USA, Inc., et al. v. SAP AG, et al., 264 F.R.D. 541, 545 (N.D.Cal.2009).

                                  25          Nintendo objects that, because Gamevice has the burden of proof as to invalidity, and

                                  26   Nintendo reserved its right to contest Gamevice’s invalidity contentions, Rule 37 sanctions do not

                                  27   apply. This objection reflects a split among courts in this district. On the one hand, in MediaTek

                                  28                                                                                                   ORDER
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                         11
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 12 of 24




                                   1   Inc. v. Freescale Semiconductor, Inc., No. 11-cv-05341, 2014 WL 2854773 (N.D. Cal. June 20,

                                   2   2014), the court rejected a request to strike validity theories provided in an expert rebuttal report,

                                   3   but not disclosed in response to an earlier interrogatory, id. *4. The court reasoned that, “by

                                   4   propounding [its] interrogatory right on the heels of serving its invalidity contentions, [the accused

                                   5   infringer] was trying to get a preview of what [the patentee’s] rebuttal report would say” and

                                   6   engaged in “gamesmanship.” Id. at *5. On the other hand, in Apple, Inc. v. Samsung Elecs. Co.,

                                   7   No. 11-cv-01846, 2012 WL 3155574 (N.D. Cal. Aug. 2, 2012), the court granted a request similar

                                   8   to the one made by Gamevice here, faulting the opposing party for its “failure to disclose its non-

                                   9   infringement theories prior to the rebuttal expert reports,” given the duty imposed by Rule 26, id.

                                  10   at *5. See also Asia Vital Components Co. v. Asetek Danmark A/S, 377 F. Supp. 3d 990, 1003–04

                                  11   (N.D. Cal. 2019 (discussing this split and siding with Apple).

                                  12          The present case is more akin to MediaTek than to Apple and Asia Vital, given the burdens
Northern District of California
 United States District Court




                                  13   of proof. At the time of Nintendo’s alleged discovery misconduct, Gamevice had not yet served its

                                  14   expert report detailing its invalidity contentions. Gamevice has the burden of proof on invalidity,

                                  15   so it cannot fault Nintendo for not yet having rebutted an issue about which Gamevice had not yet

                                  16   made its initial showing. See MediaTek, 2014 WL 2854773, at *5 (“The Court will not penalize

                                  17   MediaTek for providing its response—its expert rebuttal report—at the time appointed by the

                                  18   Court's scheduling order.”). In Apple and Asia Vital, by contrast, the party accused of failing to

                                  19   update its discovery responses had the burden of proof on the issue—in Apple, invalidity; in Asia

                                  20   Vital, non-infringement—about which it was accused of failing to update its theories. As in

                                  21   MediaTek, Nintendo was substantially justified in not rebutting an argument Gamevice had not yet

                                  22   made, and sanctions are not appropriate. Furthermore, Gamevice’s one-line request to assert a new

                                  23   obviousness contention is denied for the same reasons.

                                  24          As to the substance of Gamevice’s invalidity contentions, the parties agree Willner

                                  25   discloses all limitations in Claims 1, 2, and 8 of the ‘514 Patent, except perhaps “generally plate-

                                  26   shaped housing,” which appears in each claim, and “wherein the screen of the display is 5 inches

                                  27   or larger,” which appears in Claim 8 only. The parties agree Richardson discloses all limitations in

                                  28                                                                                                     ORDER
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                         12
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 13 of 24




                                   1   Claims 1 and 2 of the ‘514 Patent, with the possible exception of “generally plate-shaped

                                   2   housing,” which appears in both claims, and “bar-shaped second grip portion,” which appears in

                                   3   Claim 2 only. At claim construction, “generally plate-shaped housing” was construed as

                                   4   “horizontally-elongated flat rectangular shape.” Gamevice’s proposal to construe the term as

                                   5   “tablet-like” was rejected, making clear the “generally plate-shaped housing” need not be the same

                                   6   size as a tablet.

                                   7           There exists a genuine factual dispute as to whether Willner discloses a “generally plate-

                                   8   shaped housing.” Willner recites a “palm/tablet-sized computing device.” Gamevice’s and

                                   9   Nintendo’s experts offer conflicting opinions as to whether a POSITA at the time of those

                                  10   inventions would have understood a “palm/tablet-size computing device” to have a “horizontally-

                                  11   elongated flat rectangular shape.” This dispute must be left to a factfinder to resolve.

                                  12           Gamevice’s three arguments to the contrary are unavailing. First, while Gamevice may be
Northern District of California
 United States District Court




                                  13   correct that Nintendo’s expert’s reliance on the figures in Willner in his expert report was

                                  14   improper as a matter of law, Hockerson–Halberstadt, Inc. v. Avia Grp. Int’l, Inc., 222 F.3d 951,

                                  15   956 (Fed. Cir. 2000), that does not discount his deposition testimony which did not rely on the

                                  16   figures and reaches the same conclusion: Willner does not disclose a “generally plate-shaped

                                  17   housing.” Second, while “disclosure of a small genus may anticipate the species of that genus even

                                  18   if the species are not themselves recited,” Bristol–Myers Squibb Co. v. Ben Venue Labs., Inc., 246

                                  19   F.3d 1368, 1380 (Fed. Cir. 2001), Gamevice has not presented evidence that any tablet device at

                                  20   the time of Willner (2001) was horizontally elongated. In fact, as Nintendo’s expert states, the

                                  21   most prominent “tablet” devices at the time—the BlackBerry, Palm Pilot, and iPod—were all

                                  22   vertically oriented. Third, while it is true that at least one district court outside the Ninth Circuit

                                  23   has held differences in dimensions do not preclude anticipation, that single decision does not

                                  24   representing binding authority. There thus exist genuine factual disputes as to whether Willner

                                  25   anticipates the ’514 Patent.

                                  26           There also exists a genuine dispute as to whether Richardson discloses a “generally plate-

                                  27   shaped housing.” In particular, in light of the construction of this term as “rectangular,”

                                  28                                                                                                       ORDER
                                                                                                                     CASE NO.   18-cv-01942-RS
                                                                                          13
                                           Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 14 of 24




                                   1   Nintendo’s expert asserts Richardson does not disclose the limitation because Richardson did not

                                   2   have two sets of parallel sides. Gamevice presents evidence—for example, a Wikipedia article—

                                   3   which disputes whether a rectangle must have parallel sides. Again, all Gamevice’s evidence

                                   4   demonstrates is the existence of a factual dispute. Gamevice is free to challenge Nintendo’s expert

                                   5   at trial as to what constitutes a “rectangle” to the reasonable person using the evidence it presents

                                   6   here, and let the jury decide. Determination as a matter of law, however, is not warranted.

                                   7           Finally, because it cannot be determined as a matter of law that either Willner or

                                   8   Richardson discloses a “generally plate-shaped housing,” Gamevice’s additional arguments need

                                   9   not be reached. Regardless of whether Willner discloses an invention “wherein the screen of the

                                  10   display is 5 inches or larger,” and whether Richardson discloses a “bar-shaped second grip

                                  11   portion,” Claims 2 and 8 cannot be anticipated as a matter of law because both claims contain the

                                  12   “generally plate-shaped housing” limitation. For these reasons, none of Gamevice’s invalidity
Northern District of California
 United States District Court




                                  13   arguments as to the ‘514 Patent can prevail at summary judgment.

                                  14        3. ‘806 Patent

                                  15           Gamevice seeks summary judgment that it does not infringe upon Claims 1–17 and 19–24

                                  16   of the ‘806 Patent, or alternatively that the claims are invalid for failure to satisfy the written

                                  17   description requirement. The ‘806 Patent discloses a combination of a game controller, which

                                  18   connects to and holds an electronic device. Of the asserted claims, the only independent ones are

                                  19   claims 1, 16, and 20. Each of those claims includes the following limitation: “a support configured

                                  20   to detachably hold at least two sides of the electronic device located on opposite sides of the main

                                  21   surface of the electronic device such that the main surface of the electronic device is visible to the

                                  22   user while the user grasps the gaming device.”4 See ‘806 Patent, ECF No. 19-1, at 26:1–5, 27:9–

                                  23   18, 28:4–15 (emphasis added).

                                  24           At claim construction, “such that the main surface of the electronic device is visible to the

                                  25

                                  26   4
                                        The precise language of the limitation in each claim differs slightly, but the parties agree that, for
                                  27   purposes of the present dispute, this language taken from Claim 1 is representative.

                                  28                                                                                                         ORDER
                                                                                                                     CASE NO.   18-cv-01942-RS
                                                                                          14
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 15 of 24




                                   1   user while the user grasps the gaming device” and similar phrases were construed as “such that all

                                   2   portions of the main surface of the electronic device can been seen by the user while the user

                                   3   grasps the gaming device” (emphasis added). Nintendo argued no construction was necessary, or

                                   4   alternatively that the term should be construed “such that an operative portion of the main surface

                                   5   of the electronic device is visible to the user” (emphasis added). That is, Nintendo interpreted

                                   6   “main surface” as “operative portion of the main surface.” Gamevice advocated for the “all

                                   7   portions” construction, and ultimately prevailed, because other claims specifically refer to a

                                   8   “portion of the main surface” in other contexts.

                                   9          The accused products, as described above, consist of gaming “control units” between

                                  10   which an electronic device can be mounted. The parties agree the control units obfuscate some of

                                  11   whichever side of the mounted device faces the user, and thus the entire side is not visible.

                                  12   Therefore, because “main surface” was construed as “all portions of the main surface,” says
Northern District of California
 United States District Court




                                  13   Gamevice, the accused products do not infringe the ‘806 Patent either literally or under the

                                  14   doctrine of equivalents. Nintendo counters that, because the “main surface” is not the entire side of

                                  15   the mounted device facing the user, but rather only its display screen, non-infringement cannot be

                                  16   determined as a matter of law.

                                  17          In light of the court’s constructions and the proffered evidence, no reasonable juror could

                                  18   conclude the accused products literally disclose the main surface limitation. In particular, the only

                                  19   evidence Nintendo offers in support of its position is an expert opinion that the “main surface” is

                                  20   only the “display” of the electronic device. However, the same expert states that, for some

                                  21   compatible electronic devices, the display and main surface are co-extensive. In the case of those

                                  22   devices, the control units of the accused products by definition obfuscate some portion, however

                                  23   small, of the display and thus the main surface. Thus, even using the expert’s definition of “main

                                  24   surface,” the accused products do not necessarily literally infringe upon the ‘806 Patent.

                                  25   Furthermore, in order to accept the expert’s position, a juror would have to reject the court’s

                                  26   construction of “main surface” and adopt the expert’s definition instead. This is not permitted as a

                                  27   matter of law. Nintendo’s new proposal is also nonsensical in light of the ‘806 Patent

                                  28                                                                                                     ORDER
                                                                                                                  CASE NO.   18-cv-01942-RS
                                                                                          15
                                           Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 16 of 24




                                   1   specification, as mounted electronic devices with “displays” are not mentioned or depicted

                                   2   anywhere in the patent.5 In fact, the figures in the specification each depict mounted devices

                                   3   without displays. The types of devices on which Nintendo seems to premise its arguments, such as

                                   4   iPhones, did not even exist at the time of the patents. Therefore, in light of the court’s

                                   5   constructions and the evidence, no reasonable juror could conclude the accused products literally

                                   6   disclose the main surface limitation, and summary judgment on this issue is appropriate.

                                   7           Furthermore, the court’s construction also precludes any reasonable conclusion that the

                                   8   accused products disclose the main surface limitation under the doctrine of equivalents. Augme

                                   9   Techs., Inc. v. Yahoo!, Inc., 755 F.3d 1326 (Fed. Cir. 2014) is informative. In that case, the Federal

                                  10   Circuit found the accused products did not disclose a limitation in the patent at issue because “[n]o

                                  11   reasonable jury could find equivalence…because doing so would require a determination that

                                  12   embedded code is substantially the same as linked code—the very thing that the construction of
Northern District of California
 United States District Court




                                  13   ‘embedded’ excludes. The concept of equivalency cannot embrace a structure that is specifically

                                  14   excluded from the scope of the claims.” Id. at 1335 (internal citation omitted). The Federal Circuit

                                  15   distinguished between cases in which “literal failure to meet a claim limitation does not

                                  16   necessarily constitute a ‘specific exclusion,’” and cases in which “the patentee seeks to encompass

                                  17   a structural feature that is the opposite of, or inconsistent with, the recited limitation.” Id. (internal

                                  18   citations omitted).

                                  19           Here, as in Augme, Nintendo argued a position at claim construction that did not prevail,

                                  20   i.e., that the “main surface” was the “operative portion of the main surface.” Now, Nintendo says

                                  21   there is a factual dispute as to what “main surface” would mean to a POSITA by raising an

                                  22   argument that is “essentially identical to its claim construction argument[],” id. at 1335: “main

                                  23   surface” means only a portion of the main surface. To accept this argument would be to reopen

                                  24   claim construction—precisely what Nintendo faults Gamevice for attempting on other points—

                                  25
                                       5
                                  26     This point is not made to rehash claim construction, which would be impermissible at summary
                                       judgment. Apple, 2014 WL 252045, at *5. Rather, it is made to evince what a reasonable juror
                                  27   could conclude in light of the evidence presented.

                                  28                                                                                                       ORDER
                                                                                                                      CASE NO.   18-cv-01942-RS
                                                                                           16
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 17 of 24




                                   1   and vitiate the court’s construction of “main surface.” With respect to the ‘514 Patent, Gamevice’s

                                   2   vitiation argument was rejected because Nintendo presented evidence that the accused products

                                   3   disclosed the court’s construction of the term at issue. Here, by contrast, Nintendo seems to be

                                   4   presenting evidence aimed at revisiting the court’s construction. That is not permitted. Apple, 2014

                                   5   WL 252045, at *5. Thus, no reasonable juror could find the accused products disclose the main

                                   6   surface limitation, and summary judgment of non-infringement is appropriate.

                                   7                                       III. DAUBERT MOTIONS

                                   8      A. Legal Standard

                                   9          Under Rule 702 of the Federal Rules of Evidence, a witness qualified as an expert may

                                  10   testify in the form of opinion or otherwise if: “(a) the expert’s scientific, technical or specialized

                                  11   knowledge will help the trier of fact to understand the evidence or to determine a fact in issue; (b)

                                  12   the testimony is based upon sufficient facts or data; (c) the testimony is the product of reliable
Northern District of California
 United States District Court




                                  13   principles and methods; and (d) the witness has applied the principles and methods reliably to the

                                  14   facts of the case.” Fed. R. Evid. 702. Expert testimony that is unreliable or irrelevant must be

                                  15   excluded. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). Whether to admit

                                  16   expert testimony is “within the discretion of the trial court.” Sundance, Inc. v. Demonte

                                  17   Fabricating Ltd., 550 F.3d 1356, 1360 (Fed. Cir. 2008). The Rule 702 inquiry into the reliability

                                  18   of an expert’s testimony is flexible and must be tied to the particular facts of a case. Id.; see

                                  19   also Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1315 (Fed. Cir. 2011).

                                  20          In a patent case, admission of expert testimony in accordance with Daubert must follow

                                  21   the law of the circuit in which the district court sits. See Micro Chem., Inc. v. Lextron, Inc., 317

                                  22   F.3d 1387, 1390–91 (Fed. Cir. 2003). The Ninth Circuit has listed factors to consider when

                                  23   undertaking this gatekeeping determination, including, but not limited to: “(1) whether a theory or

                                  24   technique can be (and has been) tested, (2) whether the theory or technique has been subjected to

                                  25   peer review and publication, (3) the known or potential error rate, and (4) whether it is generally

                                  26   accepted in the scientific community.” Wagner v. Cty. of Maricopa, 673 F.3d 977, 989 (9th Cir.

                                  27   2012) (citing Daubert, 509 U.S. at 593–94) (internal quotations omitted). Ultimately, the purpose

                                  28                                                                                                       ORDER
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          17
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 18 of 24




                                   1   of the assessment is to exclude speculative or unreliable testimony to ensure accurate, unbiased

                                   2   decision-making by the trier of fact. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 157 (1999)

                                   3   (“Nothing in either Daubert or the Federal Rules of Evidence requires a district court to admit

                                   4   opinion evidence that is connected to existing data only by the ipse dixit of the expert.”).

                                   5   Nevertheless, “expert testimony need only be relevant, and need not establish every element that

                                   6   the plaintiff must prove, in order to be admissible.” Primiano v. Cook, 598 F.3d 558, 565 (9th Cir.

                                   7   2010). Accordingly, “[s]haky but admissible evidence is to be attacked by cross examination,

                                   8   contrary evidence, and attention to the burden of proof, not exclusion.” Id. at 564.

                                   9      B. Steven Visser

                                  10          Nintendo moves to exclude Visser’s testimony because he is not, it says, a POSITA. The

                                  11   parties, at the outset, disagree as to the standard for admitting expert testimony on infringement or

                                  12   invalidity, due to discrepancies between two recent Federal Circuit cases.
Northern District of California
 United States District Court




                                  13          In Sundance, the Federal Circuit held “it is an abuse of discretion to permit a witness to

                                  14   testify as an expert on the issues of noninfringement or invalidity unless that witness is qualified

                                  15   as an expert in the pertinent art.” Sundance, 550 F.3d at 1363. The Sundance court was deciding

                                  16   whether a patent attorney could testify on noninfringement or invalidity when the pertinent art was

                                  17   “tarps or covers,” the attorney had “no experience whatsoever in that art, and the attorney’s

                                  18   experience was not “sufficiently related” to the art. Id. at 1362. The court found that to admit the

                                  19   attorney’s testimony would “serve[] only to cause mischief and confuse the factfinder.” Id.

                                  20   Nintendo argues that, under Sundance, it would be an abuse of discretion to permit Visser to

                                  21   testify because he is not a POSITA. Gamevice counters that Visser is in fact a POSITA—the

                                  22   parties disagree as to whether the pertinent art includes Visser’s field, industrial design—and in

                                  23   any case that Sundace does not provide the relevant standard.

                                  24          In SEB S.A. v. Montgomery Ward & Co., 594 F.3d 1360 (Fed. Cir. 2010), aff’d sub

                                  25   nom. Glob.-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754 (2011), the Federal Circuit

                                  26   determined it was not an abuse of discretion to allow an expert who “testified that he [wa]s not

                                  27   skilled in designing deep fryers” to testify on infringement in a patent case about deep fryers, id. at

                                  28                                                                                                    ORDER
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                         18
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 19 of 24




                                   1   1373. The expert “had sufficient relevant technical expertise for the district court to allow him to

                                   2   testify” because “the claimed invention involve[d] the selection of particular…polymer material”

                                   3   and “[m]ost of the areas [the expert had] worked in…used polymers in one form or another.” Id.

                                   4   (internal quotations omitted). That is, the expert’s “testimony established an adequate relationship

                                   5   between his experience and the claimed invention.” Id. (emphasis added). The SEB Court drew a

                                   6   distinction between that case and “the unusual situation” in Sundance in which the challenged

                                   7   expert lacked “any suggestion of relevant technical expertise.” Id. (citing Sundance, 550 F.3d at

                                   8   1361–62).

                                   9          In light of Sundance and SEB, courts have reached differing conclusions about whether

                                  10   experts in patent cases must be POSITAs. See Plexxikon Inc. v. Novartis Pharm. Corp., No. 17-

                                  11   cv-04405, 2020 WL 1455830, at *3 (N.D. Cal. Mar. 25, 2020) (collecting cases). For at least three

                                  12   reasons, consistent with other decisions in this District, SEB provides the way forward in this case.
Northern District of California
 United States District Court




                                  13   See id.; Asetek Danmark A/S v. CMI USA, Inc., No. 13-cv-00457, 2014 WL 5590699, at *2 (N.D.

                                  14   Cal. Nov. 3, 2014). First, it is undisputed that Visser is a qualified industrial design expert.

                                  15   Industrial design is not the type of “junk science” which the court must keep out. See Messick v.

                                  16   Novartis Pharms. Corp., 747 F.3d 1193, 1197 (9th Cir. 2014). Second, it is undisputed that Visser

                                  17   is a designer, not an attorney, and thus his testimony is “more than advocacy from the witness

                                  18   stand.” See Sundance, 550 F.3d at 1364–65; cf. Outside the Box Innovations, LLC v. Travel

                                  19   Caddy, Inc., 695 F.3d 1285, 1296 (Fed. Cir. 2012) (“In Sundance this court held that it was an

                                  20   abuse of discretion to permit an attorney to testify as an expert on issues of infringement and

                                  21   validity, when the attorney was not qualified as an expert in the technical subject matter.”

                                  22   (emphasis added)). See also HVLPO2, LLC v. Oxygen Frog, LLC, 949 F.3d 685, 689 (Fed. Cir.

                                  23   2020) (excluding opinion of an artist, who was not even proffered as an expert, as to technical

                                  24   matters). Finally, the Sundance Court noted “[t]here is…no basis for carving out a special rule as

                                  25   to experts in patent cases.” See Sundance, 550 F.3d at 1360. Rather, “[a]dmission of expert

                                  26   testimony [in the context of patent cases] remains subject to the Rules of Evidence and is

                                  27   committed to the discretion of the district court.” Id. (internal quotations omitted). There is no

                                  28                                                                                                      ORDER
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          19
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 20 of 24




                                   1   legal basis for applying an exceptional Daubert standard—i.e., a standard which requires the

                                   2   expert to be a POSITA—in patent cases.

                                   3          Because Visser has “sufficiently relevant” technical expertise, his opinion should not be

                                   4   excluded wholesale. Visser has a degree in industrial design and has been teaching it for more than

                                   5   30 years. He has prior experience designing video game controllers for ExerTron and Samsung,

                                   6   and received patents for some of his designs. Visser has also designed other consumer electronics

                                   7   and testified in several patent cases on a wide variety of inventions, including electronic products.

                                   8   Gamevice has cited numerous cases where courts have allowed experts in industrial design to

                                   9   testify about issues similar to those that arise in the present case. Nintendo may register its

                                  10   objections to Visser’s qualifications through cross-examination, as its objections go to the weight

                                  11   to be accorded to his testimony. See DSU Med. Corp. v. JMS Co., 296 F. Supp. 2d 1140, 1156

                                  12   (N.D. Cal. 2003) (“Matters of weight, credibility and ultimate fact are for the fact-finder.”).
Northern District of California
 United States District Court




                                  13          Even were Sundance to govern, Visser is nevertheless a POSITA. The asserted patents

                                  14   claim primarily the placement of external components of a video game controller, rather than their

                                  15   internal electrical workings. If the patents are understood as such, the relevant art is not just

                                  16   mechanical or electrical engineering, but also consumer product design. Visser has 30 years of

                                  17   experience researching and designing consumer products, including products with internal

                                  18   electronic mechanisms and even some video game controllers. He is skilled in the pertinent art.

                                  19          Nintendo also moves to exclude portions of Visser’s opinion. First, Nintendo contends

                                  20   Visser gave some technical opinions outside the bounds of his experiences. The only case

                                  21   Nintendo cites in support of this argument is Sport Dimension, Inc. v. Coleman Co., Inc., No. 14-

                                  22   cv-00438, 2015 WL 12732710, at *7 (C.D. Cal. Jan. 29, 2015), aff'd, 820 F.3d 1316 (Fed. Cir.

                                  23   2016), but that case concerned whether an expert was minimally qualified under Daubert, not

                                  24   whether non-relevant portions of their opinion should be stricken. Nintendo’s citation to this case

                                  25   demonstrates that this argument is merely another attempt to attack Visser’s qualifications.

                                  26   Furthermore, lack of legal support aside, it appears one of Visser’s alleged non-relevant opinions,

                                  27   about Hall sensors, is moot. Nintendo’s attack on his opinion about bending versus rotation

                                  28                                                                                                       ORDER
                                                                                                                    CASE NO.   18-cv-01942-RS
                                                                                          20
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 21 of 24




                                   1   appears to be another attempt to rehash its summary judgment arguments regarding the

                                   2   construction of “said other end” in Claims 1 ad 8 of the ‘165 Patent, discussed above, and thus is

                                   3   misplaced. As to Nintendo’s argument about Visser’s testimony regarding commercial success,

                                   4   Gamevice has clarified that it only purports to offer Visser as an expert on the nexus between

                                   5   Nintendo’s patents and its products. When the issue is defined as such, Nintendo does not question

                                   6   Visser’s qualifications to testify, but rather the strength of his testimony. This question must be

                                   7   left to the jury. See DSU Med., 296 F. Supp. 2d at 1156. Thus, Visser is qualified to give each of

                                   8   these opinions.

                                   9          Second, Nintendo accuses Visser of applying incorrect legal standards. With respect to the

                                  10   legal concepts of “obviousness to try” and “motivation to combine,” Nintendo accuses Visser of

                                  11   failing to identify an underlying “design need or market pressure to solve a problem.” KSR Int’l

                                  12   Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007) (emphasis added). However, Gamevice has
Northern District of California
 United States District Court




                                  13   provided citations to where in Visser’s report he identifies the relevant problems. While Visser

                                  14   does not invoke the magic words “design need” or “problem,” the legal standard requires not style

                                  15   but substance—which Visser has provided. With respect to “single-reference obviousness,” while

                                  16   Nintendo accuses Visser of offering conclusory opinions, that argument ignores the very meaning

                                  17   of obviousness: “the predictable use of prior art elements according to their established

                                  18   functions.” Id. at 417 (emphasis added). Nintendo is welcome to cross-examine Visser about this

                                  19   opinion, but to exclude a POSITA’s opinion about what would be obvious to a POSITA is

                                  20   nonsensical given the definition of obviousness.

                                  21          Third, Nintendo accuses Visser of attempting to rehash claim construction regarding

                                  22   several terms. Nintendo states that Gamevice waived its arguments about these issues by failing to

                                  23   bring them up during claim construction. However, “failure to include a term at that stage cannot

                                  24   reasonably constitute a waiver” when “this District's Patent Local Rules…limit[]…the number of

                                  25   terms for which [the parties] could seek construction.” Apple, Inc. v. Samsung Elecs. Co., 932 F.

                                  26   Supp. 2d 1076, 1079 (N.D. Cal. 2013). See also PersonalWeb Techs. LLC v. Int’l Bus. Machines

                                  27   Corp., No. 16-cv-01266, 2017 WL 2180980, at *11 (N.D. Cal. May 18, 2017) (“Waiver is a

                                  28                                                                                                   ORDER
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                          21
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 22 of 24




                                   1   discretionary doctrine….” (citing Conoco, Inc. Energy & Envtl. Int’l. L.C., 460 F.3d 1349, 1359

                                   2   (Fed. Cir. 2006))). As discussed with respect to the summary judgment motions, there is a

                                   3   difference between rehashing claim construction and offering evidence about how a POSITA

                                   4   would construe terms in the asserted patents, which will be a live issue at trial as the jury attempts

                                   5   to make this factual determination. Visser, as a POSITA, can offer relevant testimony on that

                                   6   issue. See Apple v. Samsung, 2014 WL 252045, at *4–5. It is therefore within his expertise and

                                   7   relevant.

                                   8          Finally, Nintendo accuses Visser simply of repeating rather than analyzing several pieces

                                   9   of evidence. Nintendo is correct that Visser cannot merely act as a “mouthpiece” for others and

                                  10   parrot evidence which he has not independently analyzed. See In re ConAgra Foods, Inc., 302

                                  11   F.R.D. 537, 556 (C.D. Cal. 2014). Here, however, Visser relies on that evidence in forming his

                                  12   own opinions. Nintendo is welcome to question Visser at trial about the strength of his
Northern District of California
 United States District Court




                                  13   qualifications and analysis. His reports, however, are not so irrelevant or unreliable that they

                                  14   should be excluded under Daubert.

                                  15      C. Robert Wunderlich

                                  16          Robert Wunderlich is an economist who served as an expert for Nintendo. He provided an

                                  17   opening report on damages, in which he opined a hypothetical license agreement between

                                  18   Gamevice and Nintendo regarding the accused products would have resulted in a single lump-sum

                                  19   payment of $2.9 million. He also provided a rebuttal report in which he opined on the nexus

                                  20   between the commercial success of Nintendo’s products and its asserted patents.

                                  21          Wunderlich’s opening report must be excluded because it fails to tie the “reasonable

                                  22   royalty rate” it assumes to the facts of this case. “A ‘reasonable royalty’ derives from a

                                  23   hypothetical negotiation between the patentee and the infringer when the infringement

                                  24   began.” ResQNet.com v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010). “[A] reasonable royalty

                                  25   analysis requires a court to hypothesize, not to speculate.” Id. The correct measure of damages is a

                                  26   highly case specific and fact-specific analysis.” Hebert v. Lisle Corp., 99 F.3d 108, 1119 (Fed. Cir.

                                  27   1996). Nintendo contends Wunderlich reviewed extensive evidence about the parties, their prior

                                  28                                                                                                      ORDER
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                         22
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 23 of 24




                                   1   negotiations, and the market in determining a reasonable royalty rate. Nintendo is correct that

                                   2   Wunderlich’s report touches on the Georgia-Pacific factors and explores evidence, and that he

                                   3   was not incorrect to apportion the royalty rate, as opposed to the royalty base. See Exmark Mfg.

                                   4   Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC, 879 F.3d 1332, 1348–49 (Fed. Cir. 2018).

                                   5   However, “nowhere in [his] report…did [he] tie the relevant Georgia-Pacific factors to

                                   6   the…royalty rate or explain how [he] calculated a royalty rate using these factors.” Id. at 1349.

                                   7   That is, “even assuming [he] properly considered…evidence, [he] failed to explain how the

                                   8   evidence factored into the proposed royalty rate.” Id. at 1351. A “superficial recitation of the

                                   9   Georgia-Pacific factors, followed by conclusory remarks” will not suffice. Id. at 1350 (internal

                                  10   citation omitted).

                                  11          The only attempt Wunderlich makes at tying the royalty rate he assumed to evidence is a

                                  12   statement that his assumed royalty rate is a multiplier on a rate Gamevice paid to a third party. See
Northern District of California
 United States District Court




                                  13   Expert Report of Robert Wunderlich, ECF No. 151-35, at 37. However, Wunderlich then admitted

                                  14   at his deposition that he had used the incorrect third-party royalty rate. See Deposition of Robert

                                  15   Wunderlich, ECF No. 151-236, at 11–12. He characterized his mistake as a “typo,” but said the

                                  16   typo would not change his damages conclusion because “my analysis isn’t take the [third-party

                                  17   royalty] rate and double it.” Id. at 12. Thus, at his deposition, Wunderlich disavowed the only

                                  18   concrete basis for the royalty rate used in his report. This underscores that, regardless of what

                                  19   evidence Wunderlich considered in compiling his report, his calculations are not tied to that

                                  20   evidence. Under Rule 702, a jury cannot be permitted to rely on such unreliable testimony.

                                  21   Without a royalty rate, Wunderlich’s damages calculation is of no use. Wunderlich’s opening

                                  22   report must therefore be excluded.

                                  23          Furthermore, the portion of Wunderlich’s rebuttal report which addresses the nexus

                                  24   between the commercial success of Nintendo’s products and the asserted patents, see Rebuttal

                                  25   Expert Report of Robert Wunderlich, ECF No. 151-37, at 10–14, must also be excluded. That

                                  26   conclusion is technical, and thus outside Wunderlich’s area of expertise: economics. He admitted

                                  27   as much. See Deposition of Robert Wunderlich ECF No. 165-7, at 101 (“As to the details of which

                                  28                                                                                                      ORDER
                                                                                                                   CASE NO.   18-cv-01942-RS
                                                                                         23
                                         Case 3:18-cv-01942-RS Document 179 Filed 06/04/20 Page 24 of 24




                                   1   patents—which products are patenting—or practicing which claims of the patents and which

                                   2   patents, I am really relying on the technical people.”). Many of the “technical” opinions on which

                                   3   he relies are inapposite. For example, Wunderlich states, citing another witness, that the size of

                                   4   one of Nintendo’s products, which embodies the ’165 Patent, was integral to its commercial

                                   5   success—but the ‘165 Patent is not about the size of the claimed device. Moreover, Wunderlich

                                   6   cites to a conversation with a technical expert, but that conversation was about Gamevice’s, not

                                   7   Nintendo’s, products. The unreliability of Wunderlich’s opinion on this matter is further

                                   8   underscored by the fact that he does not differentiate among the claims of each patent, while

                                   9   Nintendo itself does not assert its products practice each of the asserted claims. Cf. Radware, Ltd.

                                  10   v. F5 Networks, Inc., No. 13-cv-02024, 2016 WL 590121, at *4 (N.D. Cal. Feb. 13, 2016), order

                                  11   clarified, No. 13-cv-02024, 2016 WL 9001260 (N.D. Cal. Feb. 22, 2016). This portion of the

                                  12   rebuttal report must therefore be excluded.
Northern District of California
 United States District Court




                                  13                                          IV. CONCLUSION

                                  14          For the reasons set forth above, the motion for summary judgment is granted in part and

                                  15   denied in part. Furthermore, Nintendo’s Daubert motion is denied, and Gamevice’s Daubert

                                  16   motion is granted. Finally, the administrative motions to seal, ECF No. 150, 160, 169, and the

                                  17   motion to replace unsealed exhibits with sealed versions, ECF No. 165, are granted, as the parties

                                  18   have narrowly tailored their requests and only requested sealing of “confidential and commercially

                                  19   sensitive information.” See In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008).

                                  20

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: June 4, 2020

                                  24                                                    ______________________________________
                                                                                        _ ____________
                                                                                        __            _ ________________________
                                                                                        RICHARD SEEBORG
                                  25                                                    United
                                                                                        U i d States
                                                                                               S     District
                                                                                                     Di   i JJudge
                                                                                                               d
                                  26
                                  27

                                  28                                                                                                   ORDER
                                                                                                                  CASE NO.   18-cv-01942-RS
                                                                                        24
